                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                            No. 18-CR-3053-CJW-MAR
 vs.                                                             ORDER
 DAVID VOGELPOHL,
                Defendant.
                                ____________________

       This matter is before the Court pursuant to the Report and Recommendation (Doc.
55) of the Honorable Mark A. Roberts, United States Magistrate Judge, recommending
that the Court deny defendant’s Motion to Suppress (Doc. 28).
       On January 1, 2019, defendant filed the motion, which seeks to suppress
statements made by defendant and any evidence derived from those statements. The
government timely filed a resistance. On May 2, 2019, Judge Roberts held a hearing on
the motion. On June 17, 2019, Judge Roberts issued the Report and Recommendation,
which states that “[o]bjections to th[e] Report and Recommendation . . . must be filed
within fourteen . . . days of the service of a copy of th[e] Report and Recommendation.”
(Doc. 55, at 23).
       The time to object to the Report and Recommendation has expired, and neither
party has filed any objections. Thus, the parties have waived their right to a de novo
review of the Report and Recommendation. See, e.g., United States v. Newton, 259
F.3d 964, 966 (8th Cir. 2001) (“Appellant’s failure to file any objections waived his right
to de novo review by the district court of any portion of the report and recommendation
of the magistrate judge as well as his right to appeal from the findings of fact contained
therein.” (citation and internal quotation marks omitted)).      Accordingly, the Court
reviews Judge Roberts’ Report and Recommendation for plain error. Id. The Court
finds no plain error in Judge Roberts’ decision. Accordingly, the Court adopts the
factual findings and legal conclusions in the Report and Recommendation. Defendant’s
Motion to Suppress is denied.


      IT IS SO ORDERED this 2nd day of July, 2019.



                                      __________________________________
                                      C.J. Williams
                                      United States District Judge
                                      Northern District of Iowa




                                         2
